Citation Nr: 1128872	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

This appeal was previously before the Board and the Board remanded the claim in October 2008 and May 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

The Veteran contends that he suffers from PTSD as a result of events that happened during active service in Vietnam.  The Veteran's service personnel records indicate that he served in the Republic of Vietnam for eleven months.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  His military occupational specialty was lineman, and his service personnel records indicate that he worked as a wireman and lineman during the months he was in Vietnam.  Further, the service personnel records confirm that the Veteran was a member of the 459th Signal Battalion.

The Veteran claims that while stationed at Nha Trang with the 459th Signal Battalion, his base came under attack.  Though the Veteran did not give a direct statement of specific stressors or events that happened during his service in Nha Trang, he did supply a copy of an internet document written by a soldier which relates to mortar fire occurring in Nha Trang in August 1967.  In response to the October 2008 remand, the RO/AMC requested verification of whether Company D, 459th Signal Battalion was stationed in Nha Trang, and, if so, whether the city of Nha Trang was attacked.  The Joint Services Records Research Center (JSRRC) 
responded that they were unable to place Company D, 459th Signal Battalion at Nha Trang, and that on October 23, 1966, Company D, 459th Signal Battalion was attached to the 41st Signal Battalion.  The JSRRC stated the unit assumed communications responsibility in the complexes surrounding Qui Nhon.  Thus, not only was the Veteran's stressor not verified, but the JSRRC revealed that his Company was not stationed in Nha Trang as he has contended.  This inconsistency raises a question as to the credibility and reliability of the Veteran's contentions with regard to his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

In an April 2010 statement, the Veteran said that his Signal Battalion went with other units on assignments and wired poles all over Vietnam.  He said that his unit was subject to constant attacks.  He also stated that "our" Sergeant Smith was killed while serving with another company that they were setting up.  He further related that being a target on a pole is not fun and that he had constant fear and stress.  

It is noted that, effective July 13, 2010, during the pendency of this appeal, VA has amended its adjudication regulations governing service connection for PTSD.  The revised regulation indicates that if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed.  Reg. 39,843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

As there is a question as to the reliability and credibility of the information being provided by the Veteran, the Board finds that additional information concerning his most recently claimed stressors is needed.  The Veteran reported that "our" Sergeant Smith was killed.  Presumably he is referring to a Sergeant Smith with Company D, 459th Signal Battalion.  The Veteran should be asked to provide the date of death for Sergeant Smith within a two month time frame, and the place of death if known.  In addition, he has reported that his unit was subject to constant attack.  As the Veteran clearly cannot be referring to attacks at Nha Trang since his Company was not there, the Veteran should indicate where such attacks occurred and provide a two month date frame during which some of the claimed attacks occurred.  If the Veteran provides sufficient information, attempts to verify the stressors should be made through official sources.

After the above has been completed, the Veteran should be afforded a VA examination to determine whether the Veteran suffers from PTSD as a result of service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the date of death for Sergeant Smith within a two month time frame, and the place of death if known.  In addition, ask the Veteran to indicate where his unit was attacked and to provide a two month time frame during which some of the claimed attacks occurred.  

2.  After the above has been completed, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine whether he suffers from PTSD as a result of his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  If the examiner finds that a diagnosis of PTSD is warranted, then the examiner should clearly report the stressor(s) upon which the diagnosis is based.  A rationale for all opinions expressed should be provided.

3.  Following completion of the above, the RO/AMC should readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

